DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received August 19, 2021.  Claims 1, 41, 42, 67, 83, 85-90, 114, 115, 127, 132, 137, 138, 144, 146, 153, 155, 163, 164, and 208-210 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.	

Drawings
The drawings were received on August 19, 2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Greenwald (Reg No 72,159) on October 12, 2021.



Claim 209. (Currently Amended) The fusion protein of claim [[1]]138, wherein the [[Cas9]]napDNAbp is a dCas9 or [[nCas9]]Cas9 nickase.

Claim 210. (Currently Amended) The fusion protein of claim [[1]]138, wherein the [[Cas9]]napDNAbp comprises an amino acid sequence that is at least 85% identical to SEQ ID NO: 34 or 38.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office Action mailed June 29, 2020 on pages 12-21. The prior art does not teach or reasonably suggest a rationale to modify the fusion proteins of Komor, Nishida, Lu, or Liu to add a second UGI domain as discussed in the Office Action mailed April 23, 2021 on page 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 41, 42, 67, 83, 85-90, 114, 115, 127, 132, 137, 138, 144, 146, 153, 155, 163, 164, and 208-210 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
October 14, 2021